               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION
 

    PAMELA GOUGH-BAHASH,

                    Plaintiff,
              v.                             Case No. 16-11785
                                             Hon. Terrence G. Berg
    CITIZENS BANK, N.A. f/k/a
    RBS CITIZENS N.A. by and
    through its National Lending
    Division, Citizen One Home
    Loans.

                    Defendant.

                   ORDER REQUIRING RESPONSE

     Plaintiff brought suit to forestall Defendant’s foreclosure on her
home, and although she appeared to abandon her claim after her

lawyer withdrew (See Dkts. 6–8), she ultimately reached a settle-

ment with the bank which was recognized by the Court on January

31, 2017. Order Acknowledging Settlement, Dkt. 9. The Court then

retained jurisdiction to enforce the settlement agreement as neces-

sary. Id.

     On April 28, 2017, Plaintiff filed a Motion for Temporary Re-

straining Order, seeking to enjoin Defendants from pursuing fore-

closure sale of the contested property, arguing that Defendant had

failed to comply with several aspects of the settlement agreement.
The Court held a telephonic conference to address this motion on

May 1, 2017. Afterward, the Court issued an Order on May 2, 2017

with the following provisions:

     1. Defendant may not hold a foreclosure sale as to the
        property at issue in this matter (8786 W. Liberty Rd.,
        Ann Arbor MI 48103) until further order of this
        Court.
     2. This Court’s order indefinitely enjoining sale is pred-
        icated on enforcement of a Memorandum of Agree-
        ment (pursuant to court ordered facilitation) entered
        between the Parties on December 14, 2016 and the
        Court’s Order Acknowledging Settlement issued on
        January 31, 2017.
     3. This Case remains closed and Plaintiff’s claims re-
        main dismissed without prejudice, as indicated in
        this Court’s Order Acknowledging Settlement.
     4. The Parties are directed to make a good faith effort to
        meet and, at such meeting, Defendant is to provide
        Plaintiff with a legible payment history as directed in
        Paragraph #2 of the Memorandum of Agreement.
     5. Upon Defendant providing to Plaintiff the payment
        history as referenced above, Plaintiff is to provide De-
        fendant all documents (properly completed) pursuant
        to Paragraph #5 of the Memorandum of Agreement,
        whereupon, pursuant to said Agreement, Defendant
        will review Plaintiff for a loan modification according
        to the terms of the Memorandum of Agreement.
     6. In the event Plaintiff or Defendant feel the terms of
        the Memorandum of Agreement are not being com-
        plied with, either Party may petition the Court for re-
        lief.
     7. In the event Plaintiff has provided the required doc-
        uments allowing Defendant to complete a loan modi-
        fication review, and in the event Defendant deter-


                                 2
 
         mines not to provide Plaintiff a loan modification, De-
         fendant may petition this Court to dissolve the in-
         junction preventing Defendant from proceeding to
         sale.
      8. All terms of the Memorandum of Agreement between
         the Parties remain in effect.

Dkt. 12, PageID.103–104.


    A year later, on April 30, 2018, Defendant moved to vacate this

order, arguing that Plaintiff failed to comply with Paragraph #5 of

the Memorandum of Agreement. Dkt. 13, PageID.106–07. That par-

agraph states:

      5. Plaintiff has agreed to produce the following to De-
         fendant’s attorney as soon as possible:
         (a) an updated RMA form completed by Plaintiff […];
         (b) a letter of contribution completed by Ernest
             Bateson […];
         (c) a 2014 and 2015 federal tax return, with schedules
             if any, completed by Plaintiff and Ernest Bateson
             respectively;
         (d) for each of the 2014 and 2015 tax returns filed by
             Plaintiff and Ernest Bateson a completed IRS 8879
             form;
         (e) a complete 4506T form for 2014 and 2015, com-
             pleted by Plaintiff and Ernest Bateson respec-
             tively;
         (f) bank statements for the 3 months immediately
             preceding submission for the Plaintiff and Ernest
             Bateson respectively;
         (g) Plaintiff will provide a profit and loss statement
             from Plaintiff and Ernest Bateson for 2016 YTD;
             and
         (h) a hardship letter with the date and Loan number,
             signed by Plaintiff, indicating the reason for the

                                  3
 
             default, and why Plaintiff believes she can get out
             of default.

Dkt. 13, PageID. 115–116.

     The Court ordered Plaintiff to respond to Defendant’s Motion to

Vacate on or before May 23, 2018. Dkt. 14. For reasons unknown,

Plaintiff failed to submit any response to the motion to vacate,
thereby leaving the impression the she does not oppose the motion.

     Although Plaintiff’s neglect of this case may well mean that she

does not oppose Defendant’s request to vacate the Court’s previous
order, because Plaintiff is not represented by counsel, the Court will

give her “one more chance” to respond. If no response is made, the

motion to vacate will be granted, and Defendant will be permitted

to pursue foreclosure and any other remedies.

     WHEREFORE, IT IS HEREBY ORDERED, that Plaintiff

SHALL RESPOND to Defendant’s Motion to Vacate by no later
than January 11, 2019. Failure to respond will be construed to

waive or give up any opportunity to oppose the Motion, and will

result in the Motion being granted.

      SO ORDERED.



    Dated: December 17,     s/Terrence G. Berg
    2018                    TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE


                                   4
 
                        Certificate of Service
       I hereby certify that this Order was electronically filed, and
    the parties and/or counsel of record were served on December 17,
    2018.

                             s/A. Chubb
                             Case Manager




                                   5
 
